***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. JEFFREY W. HALL
                (AC 39355)
                        Lavine, Prescott and Elgo, Js.

                                   Syllabus

Convicted of the crime of manslaughter in the first degree in connection
   with the stabbing death of the victim, the defendant appealed to this
   court. He claimed, for the first time on appeal, that the trial court violated
   his constitutional right to present a defense by failing to provide the
   jury with an instruction concerning his lack of a duty to retreat from
   the scene of the incident. Held that the trial court’s decision not to
   instruct the jury concerning the duty to retreat was proper under the
   circumstances of this case; because the duty to retreat played no part
   in the defendant’s criminal trial, as the state did not advance that theory
   or mention the word retreat before the jury, a jury instruction on the
   defendant’s duty to retreat was not necessary and might have confused
   the jury, and, therefore, the defendant could not establish the existence
   of a constitutional violation that deprived him of a fair trial.
           Argued February 1—officially released May 15, 2018

                             Procedural History

  Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of New Britain and tried to the jury
before D’Addabbo, J.; verdict of guilty of the lesser
included offense of manslaughter in the first degree;
thereafter, the court rendered judgment in accordance
with the verdict, from which the defendant appealed
to this court. Affirmed.
   Jade N. Baldwin, for the appellant (defendant).
  Rita M. Shair, senior assistant state’s attorney, with
whom were Brian Preleski, state’s attorney, and, on
the brief, Brett Salafia, assistant state’s attorney, for
the appellee (state).
                          Opinion

  ELGO, J. The defendant, Jeffrey W. Hall, appeals from
the judgment of conviction, rendered after a jury trial, of
manslaughter in the first degree in violation of General
Statutes § 53a-55 (a) (1).1 On appeal, the defendant
claims that the trial court improperly declined to pro-
vide the jury with an instruction on the duty to retreat.
We affirm the judgment of the trial court.
  On the basis of the evidence adduced at trial, the
jury reasonably could have found the following facts.
At all relevant times, the defendant lived with Michelle
Lewis and Karen Letourneau at a residence known as
19 Lincoln Street in Bristol. In the early hours of June 21,
2013, Letourneau, the defendant, and other individuals
were celebrating Lewis’ birthday at the residence.
Among the attendees was Jerry Duncan, who had been
invited by Letourneau. The attendees enjoyed birthday
cake and then drinks together on a front porch. At some
point, a disagreement arose between the defendant and
Duncan, and the defendant indicated that he wanted
Duncan to leave. In response, Letourneau told the
defendant that ‘‘I pay rent [here] and he’s my company
and he’s not leaving.’’ The party then continued for
approximately one hour without incident.
   Sometime after 3 a.m., the Bristol Police Department
received an anonymous noise complaint regarding the
party at the residence. Officer Daniel Colavolpe was on
patrol that evening and responded to the complaint with
Officer Al Myers. When they arrived at the residence,
Colavolpe saw multiple people on the porch who were
‘‘conversing loudly,’’ at which point the officers advised
them to ‘‘go inside and call it a night.’’ The individuals
agreed and went inside the house.
   Nevertheless, the party later resumed on the porch.
When Letourneau went inside to check on her minor
son, she heard a ‘‘commotion in the front hallway.’’
Letourneau opened the front door and found the defen-
dant and Duncan ‘‘physically attacking each other.’’ At
trial, Letourneau described what happened next: ‘‘I
froze, I panicked. I came back in the house and then
about a minute later, I went back out and that’s when
I saw everything covered with blood. . . . There was
blood flying everywhere.’’ Letourneau retreated inside
the house and then ‘‘went back out a third time’’ and
found the defendant seated on the porch. When she
peered over the railing, Letourneau saw Duncan ‘‘laying
on the bottom of the stairs face up and his legs were
going up the stairs.’’2
   While those events unfolded, the police received a
second noise complaint. Colavolpe and Myers again
responded to the residence, arriving at approximately
3:45 a.m. As he stood on the front porch, Colavolpe
heard ‘‘a male voice fairly loudly say, ‘Yeah, call 911,
there’s a corpse at the bottom of the stairs,’ and then
followed up a very short time later with, ‘I don’t fucking
care, tell him I stabbed him.’ ’’ Colavolpe then opened
the door and saw Duncan lying motionless at the bottom
of the stairs with ‘‘a large amount of blood around his
head . . . .’’
   Colavolpe entered the residence with his gun drawn
and ordered everyone inside to the ground. In response,
the defendant, who was ‘‘covered in blood,’’ informed
Colavolpe that the other individuals ‘‘were fine’’ and
that ‘‘he was the one [who] stabbed [Duncan] but [that]
it was in self-defense.’’ Colavolpe then moved the defen-
dant from the crime scene to the porch while awaiting
assistance from additional officers. At that time, the
defendant was ‘‘very calm’’ and did not appear to be
injured in any way. The defendant then stated to Cola-
volpe: ‘‘I just did what I was trained to do. [Duncan]
punched me and I grabbed what I could and stabbed
him. I stabbed him and broke off the knife. . . . I hope
I killed him. I really hope I did. And if he wasn’t such
a dick, he wouldn’t be dead.’’
   The defendant made similar statements to Officers
Tyler Meusel and Craig Duquette in the hours that fol-
lowed. When Meusel responded to the scene, the defen-
dant’s demeanor was ‘‘[v]ery passive, almost
nonchalant.’’ As he sat in a police cruiser with Meusel,
the defendant stated that he had acted in self-defense.
The defendant asked if he had killed Duncan and then
stated, ‘‘I hope I did.’’ The defendant also asked Meusel
what his sentence was likely to be for this crime, inquir-
ing whether ‘‘it would be man[slaughter] second.’’ As to
how the altercation took place, the defendant informed
Meusel that ‘‘[h]e came at me so I stabbed him in the
throat.’’ Duquette was involved in booking the defen-
dant on June 21, 2013. When Duquette asked if he was
injured, the defendant, pointing to his hand, said
‘‘maybe right here . . . from where I stuck the knife
in him’’ and then laughed. The defendant stated that
Duncan ‘‘had come to fuck with him’’ so he defended
himself ‘‘[b]y stabbing him in the neck with a knife.’’
The defendant also told Duquette that he was a veteran
of the United States Army and ‘‘had utilized his military
training to inflict the wounds’’ on Duncan.
  Duncan died as a result of the injuries he sustained
on June 21, 2013. The official cause of death was a stab
wound to the carotid artery in his neck. The defendant
subsequently was arrested and charged, by long form
information dated January 25, 2016, with murder in
violation of General Statutes § 53a-54a. At trial, the
defendant presented a theory of self-defense.3 The
state’s theory was that the defendant acted with the
intent to cause death or serious physical injury to Dun-
can, and did not act in response to a fear of great bodily
harm. Significantly, the state never suggested that the
defendant had a duty to retreat or submitted evidence
related thereto. Indeed, the word ‘‘retreat’’ was not men-
tioned at trial.
   Following the close of evidence, the defendant filed
a request to charge that sought, inter alia, an instruction
indicating that he ‘‘did not have a duty to retreat.’’ At
the February 19, 2016 charging conference, the court
discussed that request at length with the parties. The
court reminded the parties that, under Connecticut law,
the duty to retreat ‘‘does not apply if [the defendant
was] in his home . . . .’’4 In light of the parties’ stipula-
tion that the physical altercation between the defendant
and Duncan took place in the defendant’s home, the
court opined that the requested instruction on the inap-
plicability of the duty to retreat likely would be confus-
ing to jurors. The court then took the matter under
advisement.
   Prior to closing arguments on February 22, 2016, the
court revisited the defendant’s request to charge. At
that time, the court stated that it was concerned about
injecting ‘‘law to the jury that is not part of the case.’’
The court reiterated its view that an instruction on the
inapplicability of the duty to retreat would be unneces-
sarily confusing to the jury and therefore denied the
defendant’s request. Following closing arguments, the
court provided a comprehensive instruction on self-
defense in its charge to the jury. The defendant in this
appeal raises no claim with respect to the propriety of
that charge, save for its exclusion of an instruction on
the duty to retreat.
  The jury thereafter found the defendant not guilty of
murder, but guilty of the lesser included offense of
manslaughter in the first degree in violation of § 53a-
55 (a) (1). The court rendered judgment accordingly
and sentenced the defendant to a term of twenty years
incarceration. From that judgment, the defendant
now appeals.
   On appeal, the defendant claims that the court
improperly declined to provide the jury with an instruc-
tion concerning the duty to retreat, in violation of his
sixth amendment right to present a defense.5 The defen-
dant did not preserve that constitutional claim at trial
and now seeks review pursuant to State v. Golding, 213
Conn. 233, 239–40, 567 A.2d 823 (1989), as modified by
In re Yasiel R., 317 Conn. 773, 120 A.3d 1188 (2015).6
We review the defendant’s claim because the record is
adequate for review and the claim is of constitutional
magnitude. See State v. Salters, 78 Conn. App. 1, 4–5,
826 A.2d 202, cert. denied, 265 Conn. 912, 831 A.2d 253
(2003). We nevertheless conclude that the claim fails
to satisfy Golding’s third prong.
   The duty to retreat is one of the ‘‘statutory excep-
tions’’ to the defense of self-defense.7 State v. Diggs,
219 Conn. 295, 301, 592 A.2d 949 (1991). The appellate
courts of this state have held that a jury instruction on
the duty to retreat is required under the sixth amend-
ment only if the state has advanced a theory related
thereto. In the seminal case of State v. Lemoine, 256
Conn. 193, 197, 770 A.2d 491 (2001), the defendant
claimed that ‘‘it was improper for the trial court to
refrain from instructing the jury [about the] duty to
retreat under . . . § 53a-19 (b).’’ The defendant further
contended that ‘‘the absence of an instruction on the
duty to retreat denied him his right to present a defense
under the sixth amendment . . . .’’ Id., 198. Our
Supreme Court disagreed, stating that ‘‘[i]n the present
case, although the defendant was entitled to a jury
charge on self-defense, we do not agree that such an
instruction necessarily should have included an expla-
nation of the defendant’s duty to retreat. Such an expla-
nation was not relevant to the present case because
the state did not argue to the jury that the defendant
should have retreated.’’ Id., 199. The court emphasized
that ‘‘had the state’s attack on the defendant’s self-
defense claim been based on the defendant’s failure to
retreat, a complete jury instruction on the duty to
retreat would have been necessary. . . . Because the
state made no claim that the defendant should have
retreated, however, the defendant did not suffer consti-
tutional harm by the trial court’s omission of an unnec-
essary and potentially confusing instruction on the duty
to retreat.’’ (Citations omitted.) Id., 200. Furthermore,
no sixth amendment violation can be established when
the prosecutor ‘‘never referenced the defendant’s duty
to retreat’’ at trial and ‘‘never argued to the jury that
the defendant had an obligation to retreat under Con-
necticut law . . . .’’ State v. Dawes, 122 Conn. App.
303, 323, 999 A.2d 794, cert. denied, 298 Conn. 912, 4
A.3d 834 (2010). The same could be said of the prosecu-
tor in the present case, as no theory was advanced, and
no remark was made, on the defendant’s duty to retreat.8
   The defendant nonetheless posits that, without an
instruction on the duty to retreat, ‘‘the jury may have
decided that the defendant, rather than the victim,
should have chosen to leave the residence to avoid
further conflict . . . .’’9 That claim was raised before,
and rejected by, our Supreme Court in Lemoine. As the
court explained: ‘‘The defendant . . . argues that, even
if the state did not use the duty to retreat to attack the
defendant’s claim of self-defense, the jurors’ common-
sense reaction when instructed to evaluate the reason-
ableness of the defendant’s reaction naturally would be
to consider whether he could have retreated from the
situation. In making such a determination, the defen-
dant argues, the jurors incorrectly would have assumed
that the defendant had a duty to retreat . . . . We dis-
agree. To require that the jury be instructed, not only
on matters at issue, but also on all arguably related but
factually inapplicable areas of the law not only would
be impractical, but would impair the jury’s understand-
ing of the relevant legal issues. The defendant’s position
essentially would require that a duty to retreat instruc-
tion be given to the jury in every case where the defen-
dant presents a self-defense claim. Such an instruction
would have been unnecessary and potentially confusing
to the jury.’’ State v. Lemoine, supra, 256 Conn. 200–201;
accord State v. Bellino, 31 Conn. App. 385, 391, 625 A.2d
1381 (1993) (‘‘[l]egal principles concerning the duty to
retreat did not play a part in this case, and there is no
reason to believe that the jury would have considered
that issue on its own’’), appeal dismissed, 228 Conn.
851, 635 A.2d 812 (1994). The trial court here expressly
relied on Lemoine in concluding that an instruction
that the duty to retreat did not apply in the present
case was unnecessary and likely to confuse jurors.
  The duty to retreat played no part in the defendant’s
criminal trial. The state did not advance any such theory
and not once did the prosecutor utter the word ‘‘retreat’’
before the jury. Bound by State v. Lemoine, supra, 256
Conn. 200–201, we therefore conclude that the defen-
dant cannot establish the existence of a constitutional
violation that deprived him of a fair trial. Mindful of its
obligation to ‘‘adapt its instructions to the issues in the
case in order to provide appropriate guidance to the
jury’’; State v. Bellino, supra, 31 Conn. App. 390; we
conclude that the court’s decision not to instruct the
jury concerning the duty to retreat was proper under
the circumstances of this case.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-55 (a) provides in relevant part: ‘‘A person is
guilty of manslaughter in the first degree when: (1) With intent to cause
serious physical injury to another person, he causes the death of such person
or of a third person . . . .’’
   2
     Another attendee at the party, William Plocharski, was on the porch at
the time of the altercation between the defendant and Duncan. Plocharski
testified that he heard a ruckus and glanced inside the residence. When he
saw the defendant and Duncan fighting, he thought to himself that it was
‘‘none of my business’’ and returned to the porch. The defendant then came
crashing through a screen door with ‘‘blood all over him’’ and Plocharski
helped him up. The defendant went back inside the residence, while Plochar-
ski remained on the porch until police arrived.
   3
     The defendant did not testify or call any witnesses at trial.
   4
     See General Statutes § 53a-19 (b) (1) (‘‘a person is not justified in using
deadly physical force upon another person if he or she knows that he or
she can avoid the necessity of using such force with complete safety . . .
by retreating, except that the actor shall not be required to retreat if he or
she is in his or her dwelling’’); see also State v. Shaw, 185 Conn. 372, 378–79,
441 A.2d 561 (1981), cert. denied, 454 U.S. 1155, 102 S. Ct. 1027, 71 L. Ed.
2d 312 (1982).
   5
     Although the defendant also alleges a violation of his right under article
first, § 9, of the Connecticut constitution in his appellate brief, he has pro-
vided no independent analysis thereof. Accordingly, we consider his claim
under the federal constitution alone. See State v. Saturno, 322 Conn. 80,
113 n.27, 139 A.3d 629 (2016).
   6
     Under Golding, ‘‘a defendant can prevail on a claim of constitutional
error not preserved at trial only if all of the following conditions are met:
(1) the record is adequate to review the alleged claim of error; (2) the claim
is of constitutional magnitude alleging the violation of a fundamental right;
(3) the alleged constitutional violation . . . exists and . . . deprived the
defendant of a fair trial; and (4) if subject to harmless error analysis, the
state has failed to demonstrate harmlessness of the alleged constitutional
violation beyond a reasonable doubt. In the absence of any one of these
conditions, the defendant’s claim will fail.’’ (Emphasis in original; footnote
omitted.) State v. Golding, supra, 213 Conn. 239–40.
   7
     Those exceptions are codified in General Statutes § 53a-19, which pro-
vides in relevant part: ‘‘(b) Notwithstanding the provisions of subsection
(a) of this section, a person is not justified in using deadly physical force
upon another person if he or she knows that he or she can avoid the necessity
of using such force with complete safety (1) by retreating, except that the
actor shall not be required to retreat if he or she is in his or her dwelling,
as defined in section 53a-100, or place of work and was not the initial
aggressor, or if he or she is a peace officer, a special policeman appointed
under section 29-18b, or a motor vehicle inspector designated under section
14-8 and certified pursuant to section 7-294d, or a private person assisting
such peace officer, special policeman or motor vehicle inspector at his or
her direction, and acting pursuant to section 53a-22, or (2) by surrendering
possession of property to a person asserting a claim of right thereto, or (3)
by complying with a demand that he or she abstain from performing an act
which he or she is not obliged to perform.
   ‘‘(c) Notwithstanding the provisions of subsection (a) of this section, a
person is not justified in using physical force when (1) with intent to cause
physical injury or death to another person, he provokes the use of physical
force by such other person, or (2) he is the initial aggressor, except that
his use of physical force upon another person under such circumstances is
justifiable if he withdraws from the encounter and effectively communicates
to such other person his intent to do so, but such other person notwithstand-
ing continues or threatens the use of physical force, or (3) the physical
force involved was the product of a combat by agreement not specifically
authorized by law.’’
   8
     At oral argument, defense counsel conceded that the state never argued
at trial that there was a duty to retreat on the part of the defendant.
   9
     The defendant also argues that he ‘‘certainly [would] have altered his
trial strategy had he known that the court would fail to fully inform the
jury on the law of self-defense by leaving out the portion on [the] duty to
retreat.’’ Beyond that bald assertion, the defendant has provided no further
explanation or analysis as to how his trial strategy would have changed,
rendering his briefing of that claim inadequate. See, e.g., State v. Pink, 274
Conn. 241, 255–56, 875 A.2d 447 (2005) (mere assertion does not constitute
adequate briefing). Moreover, in light of the fact that the duty to retreat
plainly does not apply to the undisputed circumstances of this case, as the
parties stipulated that the altercation took place in the defendant’s home,
we cannot envision how the defendant would have altered his trial strategy.